       Case 8:19-cr-00143-DOC Document 1 Filed 08/14/19 Page 1 of 3 Page ID #:1
                                  ~R1GlNAL                                F,LE~
 1
                                                         R.r.~ r .   .,
 2                                                       f ~ffa~r ~ ~+ :.~ fir.', 10~ I~
                                                        ~ ,-,x_!11" G ~:. ry ~J ! ~1 ~~~i
 3                                                                                        i li~v
                                                         C~i~7 ~t! [~[ST. G~ C~LIr.
                                                                 A?a TA A~`~,~
 4
                                                        ~Y
 5

 6

 7

 8                        U NITED STATES DISTRICT COURT

 9                   FOR THE CENTRAL DISTRICT OF CALIFORNIA

10                                SOUTHERN DIVISION

11

12   UNITED STATES OF AMERICA,
                                           ~ACR19-~~~ ~
                                           I Case No.
                                                                                                   ~
13              Plaintiff,                  I N F O R M A T I O N

14              v.                          [26 U.S.C. ~ 7206(2): Aiding
                                            and Assisting in the
15 KARLA MONTANO,
                                            Preparation of False Income
      a ka ~~Karla Cervantes   Montano,"
16                                          Tax Returns]
           ~~Cervantes Karla   E.
             Montano,"
17 ~i
           "Karla Esmeralda    Montano,"
18    and  "Karla Esmeralda    Montano
             Cervantes,"
19
                 Defendant.
20

21

22        The United States Attorney charges:

23                             COUNTS ONE THROUGH FIVE

24                             [26 U.S.C. ~ 7206(2)]

25        1.    At times relevant to this Information:

26              a.    Defendant KARLA MONTANO, also known as ~~Karla

27   Cervantes Montano," ~~Cervantes Karla E. Montano," ~~Karla

28   Esmeralda Montano," and ~~Karla Esmeralda Montano Cervantes," was
      Case 8:19-cr-00143-DOC Document 1 Filed 08/14/19 Page 2 of 3 Page ID #:2



 1   the owner and operator of Trebols Income Tax, a tax preparation

 2   service located in Santa Ana, California.

 3             b.    While preparing her taxpayer-clients' federal tax

 4   returns for the Internal Revenue Service ("IRS"), defendant

 5   MONTANO falsely claimed deductions, credits, and exemptions, for

 6   which her taxpayer-clients did not in fact qualify, in order to

 7   obtain fraudulently inflated refunds from the IRS.

 8             c.    Once the inflated refunds were issued, defendant

 9   MONTANO took a portion of those refunds for herself, without the

10   knowledge or consent of the respective taxpayer-clients.

11             d.    As a result of defendant MONTANO's actions, the

12   IRS incurred a tax loss of over $700,000.

13        2.   On or about the dates set forth below, in Orange

14   County, within the Central District of California, and

15   elsewhere, defendant MONTANO willfully aided and assisted in,

16   and procured, counseled, and advised the preparation and

17   presentation to the IRS, of U.S. Individual Income Tax Returns,

18   Forms 1040, for the years and in the names of the taxpayers set

19   forth below, which returns were false and fraudulent as to a

20 ' material matter, in that each tax return falsely claimed a

21   refund, based, in part, upon false Schedule A unreimbursed

22   business expense deductions, whereas, as defendant MONTANO then

23   knew, the taxpayers for whom the tax returns were prepared were

24   not entitled to claim such Schedule A unreimbursed business

25   expense deductions:

26

27

28
       Case 8:19-cr-00143-DOC Document 1 Filed 08/14/19 Page 3 of 3 Page ID #:3



 1
       COUNT   TAX     FILING        TAXPAYERS           AMOUNT OF FALSELY
 2             YEAR    DATE                              CLAIMED UNREIMBURSED
                                                         BUSINESS EXPENSE
 3
                                                         DEDUCTION
 4     ONE      2014   04/06/2015    O.L.   and   T.L.           $38,260
       TWO      2015   02/17/2016    E.R.   and   M.S.           $42,068
 5     THREE    2015   02/14/2016    D.A.   and   T.A.           $40,088
       FOUR     2016   05/10/2017    D.A.   and   T.A.           $47,769
 6
       FIVE     2016   03/02/2017    R.H.   and   E.A.           $39,041
 7

 8 '                                    NICOLA T. HANNA
                                        United States Attorney
 9

10
                                             ~~.✓
11
                                        BRANDON D. FOX
12                                      Assistant United States Attorney
                                        Chief, Criminal Division
13
                                        BENJAMIN R. BARRON
14                                      Assistant United States Attorney
                                        Chief, Santa Ana Branch Office
15
                                        JENNIFER L. WRIER
16                                      Assistant United States Attorney
                                        Deputy Chief, Santa Ana
17                                      Branch Office

18                                      DANIEL S. LIM
                                        Assistant United States Attorney
19                                      Santa Ana Branch Office

20

21

22

23

24

25

26

27

28
